Citation Nr: 1643089	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-41 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary depression and cannabis abuse.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, granted service connection for PTSD with secondary depression and cannabis abuse and assigned an initial 50 percent disability rating effective September 7, 2011, the date of the Veteran's claim for service connection.  

By rating decision dated in August 2016, the RO increased the Veteran's disability rating for PTSD from 50 percent to 70 percent effective September 7, 2011.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in May 2016 at which time the above issue was remanded for additional development.  Notably, in the May 2016 Board remand it was noted that the Veteran was not employable due, at least in part, to his service-connected PTSD.  See, e.g., December 2013 PTSD Questionnaire.  As such, the Board took jurisdiction of the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) as part of the Veteran's claim for an increased initial rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

By rating decision dated in August 2016, the RO granted a TDIU effective April 16, 2012, the date the Veteran last worked.  The Veteran has not expressed disagreement with any part of the award of TDIU.  Hence, no further action on this issue by the Board is warranted. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD with secondary depression and cannabis abuse has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD with secondary depression and cannabis abuse have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD with secondary depression and cannabis abuse from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD with secondary depression and cannabis abuse was granted and an initial rating was assigned in the September 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in January 2012 and July 2016 to determine the nature and severity of his PTSD.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the July 2016 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's May 2016 remand directives.  Specifically, the AOJ afforded the Veteran a new VA examination and readjudicated the claim, to include adjudication of the TDIU issue remanded by the Board.  Therefore, the Board finds that the AOJ has substantially complied with the May 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Schedular Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD with secondary depression and cannabis abuse.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected PTSD with secondary depression and cannabis abuse is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  Under that code, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's PTSD with secondary depression and cannabis abuse includes VA examination reports dated in January 2012 and July 2016.

During the January 2012 VA examination, the examiner diagnosed the Veteran with PTSD with secondary depression and secondary cannabis abuse to self-medicate symptoms of PTSD.  The examiner also assigned a GAF score of 49.  The examiner wrote that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The above was based on review of the claims file and mental examination of the Veteran.  The Veteran reported that he had been married for 41 years.  He had a "good" relationship with his wife and they had three grown children whom they had "good" contact with.  The Veteran reportedly worked for a fishing pole manufacturing company as a salesman.  He reported that he seemed to "get along okay with people at work" but that he had missed extended periods of time from work because of his multiple medical conditions.  The Veteran used medication to treat his PTSD symptoms and had been going to the Fremont VA outpatient clinic for individual counseling for PTSD since May 2011.  The Veteran reported that he self-medicated his PTSD with marijuana but did not use any other street drugs.  

The Veterans' PTSD resulted in the following symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbance of motivation and mood, and suicidal ideation.  There were no other symptoms attributable to the Veteran's PTSD.  The Veteran was capable of managing his financial affairs.  

The examiner wrote that the Veteran's symptoms of PTSD interfered with his daily functioning.  His symptoms included being socially isolated and having no friends;  poor sleep with nightmares; flashbacks from Vietnam; feeling nervous, anxious, tense, sad, and depressed; problems with anger and irritability; and some suicidal ideation with no plans on acting on it.  On mental status examination, the Veteran was neatly and casually dressed.  He was accompanied by his wife who also participated in the interview.  The Veteran's affect was controlled and appropriate.  His recent, intermediate, and remote memory were intact.  There was no indication of hallucinations or delusions.  The Veteran was oriented times three and alert.  

During the July 2016 VA examination, the Veteran was diagnosed with PTSD and persistent depressive disorder.  The examiner wrote that it was possible to differentiate which symptoms are attributable to the PTSD and which symptoms are attributable to the depression.  The examiner wrote that the symptoms of PTSD were intrusive experiences related to the original trauma, avoidance, negative changes in thoughts and mood associated with the trauma, and marked changes in arousal and reactivity.  The symptoms of depression were depressed mood with over eating, insomnia, low energy, low self-esteem, feelings of hopelessness and worthlessness, and decreased motivation and libido.  Notably, the examiner wrote that the persistent depressive disorder was seen as secondary to symptoms of PTSD and the impact of those symptoms on the Veteran's life and functioning.

The examiner wrote that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner wrote that it was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  This was because symptoms associated with PTSD and those associated with persistent depressive disorder interact and potentiate each other and it was not possible to portion the current level of social and occupational impairment between the two disorders.

The examiner reviewed the claims file and conducted an interview of the Veteran and his wife.  It was noted that, since the prior VA examination in January 2012, the Veteran had continued to live with his wife of 46 years.  He reported that he and his wife got along "very well," but that he had regular angry outbursts with his wife, as well as with many other people, in which he speaks sharply and yells at others.  The Veteran estimated that these outbursts occurred two to three times per week and his wife estimated that they occurred three to four times per week.  The Veteran denied ever striking or pushing his wife or anyone else.  The Veteran stated that his angry outbursts had increased in the last several years.  The Veteran and his wife had three adult children, one son and two daughters. One of their daughters and her 18-year-old daughter live with the Veteran and his wife.  They had been living there for about two years.  The Veteran stated that he got along fairly well with his granddaughter, but had a difficult relationship with his daughter marked by frequent arguments.  The Veteran had four other grandchildren whom he sees every few months.  He reported that his other daughter will not allow him to take his grandson fishing without other adults.  The Veteran stated that this causes him some distress although he understood his daughter's concern about his angry outbursts.  The Veteran denied having angry outbursts with his grandchildren.  The Veteran's brother-in-law, who had a permanent disability, lived with the Veteran and his wife. He stated that he got along well with his brother-in-law.  The Veteran's other family members included his mother and three sisters.  He stated that he had regular contact with them and got along fairly well with all of them except for one sister. He reported that he had "a couple of friends," but did not see them on a regular basis.  He reported that he sometimes socialized with others at their homes and did not enjoy going out in public among people whom he does not know.  He reported episodes of panic when he is out in public.  He stated that he also avoids some family gatherings due to the number of people and the noise at those events.  

At the time of the VA examination in January 2012, the Veteran was employed as a salesman for a company that makes fishing lures.  The Veteran stated that he last worked in May 2012 for that company and was given the option of retiring or being fired due to a decrease in his performance and frequently missing work.  The Veteran stated that after he returned to work in July 2010 after a long absence due to physical problems and a lengthy hospitalization, he had difficulty concentrating on the job, was increasingly irritable, and had difficulty with simple tasks, such as correctly recording credit card numbers when he took orders over the telephone.  A letter from his employer dated in January 2012 noted that the Veteran "keeps on forgetting things, cannot follow simple standard procedures which he followed all these years, takes more than 30 minutes to copy a one-sheet order from notes."  The letter went on to note that the Veteran could not work at trade shows, because he became overwhelmed by many inquiries at once.  The Veteran noted that he got irritated at the trade shows and had some angry outbursts with customers.  He reported that he generally got along adequately with his coworkers until another salesman was hired who was gradually given much of the Veteran's work.  He stated that he had some conflicts at that time.  The Veteran reported that he missed about nine weeks of work in 2011 due to medical appointments and due to anxiety and worry about his work performance.  The Veteran retired in 2012.  He stated that he had not worked since then.  

He reported that he spends time on his computer, works in his garden with his wife, and occasionally travels to his son's home in Grass Valley or for camping and fishing trips.  He stated that he only wants to visit places that he has been before and does not want to go to any new destinations.  The Veteran had been seen in regular mental health treatment since the January 2012 VA examination.  He was seen regularly by a psychologist at the Fremont VA Clinic until January 2014 when that psychologist changed jobs.  He was being followed by a psychiatrist during that time and now saw this psychiatrist about six times per year and sometimes more frequently.  He was last seen by the psychiatrist in May 2016.  At that time, the Veteran reported having more angry outbursts and increased avoidance.  He reported that increased medical problems were reminding him of the injuries that he suffered in Vietnam; the Veteran had a Purple Heart for injuries he sustained in Vietnam.  The Veteran had been maintained on psychiatric medications for several years.  In May 2016, one of the medications, Quetiapine, was increased to 50 mg twice a day as a treatment for the Veteran's increased irritability.  He was also maintained on an antidepressant, Venlafaxine 75 mg three times per day.

The Veteran carried psychiatric diagnoses of PTSD and depression secondary to PTSD.  During the interview, the Veteran reported occasional suicidal ideation, but no plan or intent to harm himself.  He denied homicidal ideation.  The Veteran did have angry outbursts as described previously.  He endorsed depression with increased appetite, decreased energy, motivation, libido, and self-esteem, and feelings of hopelessness and worthlessness.  He denied feeling anxious, but appeared anxious during the interview.  He endorsed frequent worrying and restlessness.  He reported panic attacks no more than once per month which usually occur when he is out in public.

On mental status examination, the Veteran was casually dressed.  Cooperation and hygiene were good.  He was oriented to person, place and time.  With regard to cognitive functioning, the Veteran completed serial seven subtraction with three errors, specifically he made two large errors at the beginning and then subtracted flawlessly except for one error just before completion.  The Veteran recalled 3/3 words immediately and recalled 3/3 words at 5 minutes.  Fund of knowledge was good but the ability to abstract was poor.  Psychomotor behavior was somewhat restless and eye contact was good.  The Veteran's speech had a regular rhythm, rate, and volume.  The Veteran stated that his mood was the following:  "confused, don't seem to know what I'm doing."  The Veteran's wife stated that his mood was "getting short."  The Veteran's affective expression was poorly modulated and tearful at times.  Thought process was logical and goal directed.  With regard to thought content the Veteran denied auditory hallucinations.  He reported occasionally misperceiving objects visually and seeing something related to his experiences in Vietnam.  He stated that he occasionally thought he was being watched when out in public, but not followed.  The Veteran endorsed suspiciousness.  With regard to anxiety the Veteran denied subjective experience of anxiety, but the examiner indicated that the Veteran appeared anxious during the interview.  The Veteran endorsed frequent worrying and feeling restless.  He reported panic attacks less than once per month, which usually occurred when he was out in public.  The Veteran denied obsessive or ritualistic behavior.  With regard to depression, the Veteran endorsed a subjective experience of depression along with increased appetite, decreased energy, motivation, libido, and self-esteem, and feelings of hopelessness and worthlessness. He endorsed occasional suicidal thoughts, but no plan or intent to harm himself.  With regard to sleep the Veteran endorsed difficulty falling asleep with a sleep latency of about three hours and reported regular midnight awakening and difficulty
returning to sleep.

The Veteran denied any interval history of legal problems.  He had had an interval history of behavior problems in terms of his frequent angry outbursts as described above.  The Veteran denied use of alcohol and other substances except for cannabis. He reported that he used cannabis by smoking it two to three times per week.  He stated that cannabis helped to calm him down when he was irritated and aided him in relaxing.  It was noted that the Veteran had been diagnosed in the past with cannabis abuse, but his current use of cannabis did not appear to meet DSM5 diagnostic criteria for a diagnosis of cannabis use disorder.

The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  

Based on this evaluation, the Veteran was diagnosed with PTSD and persistent depressive disorder. He was not given a diagnosis of cannabis use disorder, because his current use was not seen as meeting DSM5 diagnostic criteria for that diagnosis.  Persistent depressive disorder was seen as secondary to the Veteran's PTSD symptoms and the impact of those symptoms on the Veteran's life and functioning. It was noted that the Veteran's psychiatric symptoms could be attributed to either of the two diagnoses or both diagnoses simultaneously.  Further attribution of the symptoms was not possible without speculating.

With regard to the Veteran's ability to function in an occupational environment it was noted that the Veteran's general ability to understand and follow instructions was considered not impaired based on his behavior during the evaluation.  His ability to retain instructions as well as sustain concentration to perform simple tasks was considered moderately impaired based on his relatively poor performance on a simple test of concentration; the Veteran started the test quickly and made two large and slightly unusual mistakes; he did not appear to notice these errors and made no effort to correct them.  He completed the remainder of the test with one mistake.  His ability to sustain concentration to task persistence and pace was considered moderately impaired based on his difficulty completing a simple test concentration without making unusual mistakes.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered severely impaired based on his reported easy and frequent irritability with family members and his reported irritability with coworkers in the office and customers at tradeshows when he was working.  His ability to respond appropriately to changes in the work setting was considered severely impaired based on the difficulties he described adjusting to work when he returned following a long absence for medical reasons in 7/10.  He reported increased difficulty following the procedures of the job.  These difficulties were also described in the letter from his employer dated in January 2012 which was described above.  PTSD symptoms of difficulty concentrating, exaggerated startle reactions, and hypervigilance contributed to the functional impairments described above related to the Veteran's ability to perform job tasks satisfactorily. PTSD symptoms of irritability and outbursts of anger contributed to impairments in the Veteran's ability to respond appropriately to others in the work setting. PTSD symptoms of difficulty concentrating and hypervigilance contribute to problems responding to changes in a work setting.

Also, of record are VA and private treatment records dated through June 2016.  
Notably, a December 2013 Disability Benefits Questionnaire (DBQ) completed by Dr. H.H.G. notes that the Veteran's psychiatric disability results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and/or mood.  Specifically, it was noted that the Veteran has an associate's degree in electrical engineering and had held multiple jobs since leaving the military.  His longest and most recent job was working for a sports equipment company for twelve years but was asked to resign in 2012 due to "mental issues."  Upon mental status examination, the Veteran's attention was normal and concentration appeared variable.  He did not exhibit trouble with short or long-term memory.  He did not struggle with remembering basic information.  The Veteran's speech flow was normal, although he was brief with information offered.  The Veteran's thought content was appropriate for the circumstances and his organization of thought was goal directed.  There was no report of overt hallucinations.  His fund of knowledge and intellectual abilities appeared to be average.  Capacity for abstraction appeared within normal limits and ability to interpret proverbs was variable.  The Veteran's judgment was average.  Mood was anxious and nervous and affect was restricted and flat.  He reported that he did feel anxious and depressed.  In fact, he endorsed symptomatology of PTSD, as he was vague with response, suspicious and seemed rather vigilant when speaking with the examiner.  He seemed cautious of this important interaction and was insecure and unsure of himself over the course of the social interaction.  

In the December 2013 DBQ, Dr. H.H.G. assigned a GAF score of 50 and wrote that the Veteran's PTSD and social impairment were emotionally debilitating.  It was noted that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity secondary to his PTSD.  Dr. H.H.G. concluded that the Veteran struggled with near continuous depression and anxiety, impaired personal control, and difficulty in adapting to stressful circumstances.  Additionally, his inability to maintain effective relationships also indicated that he struggled with a severe impairment.

In a June 2015 report from S.B., a vocational consultant, S.B. reviewed the claims file along with the report from a 2010 study regarding employees with PTSD and opined that the Veteran was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected disabilities, to include his PTSD.

In a March 2016 VA "Clinical Update" the Veteran's VA treating physician assigned a GAF score of 40 (45 last year) and opined that the Veteran was severely and totally disabled from psychological and physical wounds of war that he sustained while serving in combat.  It was noted that the Veteran will continue to need active ongoing, lifetime treatments for his multiple war-related disabilities.  

After a careful review of the objective medical evidence, the Board finds that the evidence does not support an evaluation higher than 70 percent for the Veteran's PTSD.  Significantly, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the July 2016 VA examination the Veteran denied any interval history of legal problems.  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed and maintaining minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having moderate memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 40 to 50.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account his statements, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating higher than 70 percent is not warranted.  

III. Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating in excess of 70 percent for PTSD with secondary depression and cannabis abuse is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


